DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application, which discloses and claims only subject matter disclosed in prior Application No. 16/459,438, filed 7/1/2019, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a divisional application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Status of Claims
Claims 1-9 are pending.  Claims 1-9 are currently under consideration for patentability under 37 CFR 1.104.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/2020 has been considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  recited is “an external magnet control system, … each having a having permanent magnetic dipole”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  recited is “wherein the two magnetic generators in external magnetic control system are …”.  This is grammatically incorrect (suggested: “in the
Claim 4 is objected to because of the following informalities:  recited is “wherein one magnetic generator in [the] external magnetic control system are …”.   This is grammatically incorrect (suggested: “wherein one magnetic generator in [the] external magnetic control system is …”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6, 8, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a magnetic capsule” and “a capsule”.  It is unclear if “a capsule” refers to the recited “a magnetic capsule”.  Two interpretations exists.  If “a capsule” does refer to the “magnetic capsule” it be referred to as “the magnetic capsule”.  If not, it may be interpreted as a housing of sorts of the magnetic capsule, in which case, a different term should be used, e.g. “housing of the magnetic capsule”.  It will be interpreted as the former, i.e. “the magnetic capsule”.  The claim also recites “the magnetic capsule endoscope” at the third line from the bottom which is inconsistent with the recitation of “a magnetic capsule”.  This is deemed to therefore lack proper antecedent basis.
Claim 1 recites “the external magnet” (2nd
Claim 1 recites “the object” (2nd line from the bottom).  There is insufficient antecedent basis for this limitation in the claim.  It will be interpreted as “the magnetic capsule”.
Claim 1 recites “the variable axis” (last line).  There is insufficient antecedent basis for this limitation in the claim.  It will be interpreted as “an axis”.
Claim 2 recites “two magnetic generation means”. There is insufficient antecedent basis for this limitation in the claim.  It will be interpreted as “two magnetic generators”.
Claim 6 recites “wherein one magnetic generator … [is] placed above the magnetic capsule with an adjustable vertical distance from a center of the magnet to the length of the capsule at 5-20cm”.  There is insufficient antecedent basis for the limitation, “the magnet” in the claim.  It will be interpreted as “the magnetic dipole”.  Also, the phrase is grammatically unclear.  It appears applicant intends to place the magnetic generator within 5-20cms of the capsule.  The claim needs to be rewritten clearly to reflect this intent.
Claim 7 recites “… can be moved laterally in 20cm”.  This is grammatically unclear.  It will be interpreted as “can be moved laterally in a 20cm range”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Duan et al. US2018/0084975.
For claim 1, Duan discloses a “system for controlling movement of a magnetic capsule in a human GI track (fig 1, 2; [0047]), comprising; 
a magnetic dipole ([0059]) for placement in a human GI track, 
the magnetic dipole is enclosed in a capsule, having a length, wherein the magnetic dipole is parallel to the length of the capsule, wherein the length is a longest dimension of the capsule ([0059]); 
an external magnet control system (fig 5-7; [0058]), including two magnetic generators (two external magnetic balls 5 and 8; figs 5-7; [0105, 0108]) , each having a having permanent magnetic dipole ([0058] describe the magnetic balls with the same magnetic dipoles.  No electric power is provided to the magnetic balls), and each magnetic generator is configured to generate five degrees of freedom of movement ([0123-0134] describes the motors to move the magnetic balls in 5 degrees of freedom, i.e. xyz directions and rotations in two axes), that can apply combined external translational and or rotational magnetic field force to the magnetic capsule endoscope ([0049]); and 
a control system ([0047]) for moving the external magnet to manipulate the object along the variable axis in a desired direction of movement”.
For claim 2, Duan discloses the “system of claim 1, wherein the two magnetic generation means in the external magnetic control system are two magnetic balls ([0058])”.
For claim 3, Duan discloses the “system of claim 1, wherein the two magnetic generators have equal magnetic dipoles ([0058])”.
For claim 4, Duan discloses the “system of claim 1, wherein the two magnetic generators in external magnetic control system are placed on opposing sides of the magnetic capsule ([0058])”.
For claim 5, Duan discloses the “system of claim 4, wherein the two magnetic generators in external magnetic control system are placed above and below the magnetic capsule ([0058])”.
For claim 6, Duan discloses the “system of claim 2, wherein one magnetic generator in external magnetic control system are placed above the magnetic capsule with an adjustable vertical distance from a center of the magnet to the length of the capsule at 5-20 cm ([0067] describes operating the magnetic balls 10-20cm from the capsule in a vertical distance)”.
For claim 7, Duan disclose the “system of claim 3, wherein each magnetic generator in external magnetic control system can be moved laterally in 20 cm ([0052] describes the lateral motion as at least 20cm)”.
For claim 8, Duan discloses the “system of claim 1, wherein two magnetic generators are made of the same materials ([0068])”.
For claim 9, Duan discloses the “system of claim 1, wherein two magnetic generators have equal sizes [(0058])”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In light of the apparent divisional benefit not being properly established, Claims 1-9 are additionally rejected as below.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. 2013/0267788 (hereinafter as Duan B) and further in view of Ueda et al. US5,681,260.
For claim 1, Duan B discloses a “system (apparatus 1100; fig 13; [0037]) for controlling movement of a magnetic capsule (capsule apparatus 100; fig 1; [0028]) in a human GI track, comprising; 
a magnetic dipole (magnetic dipole 102; fig 1; [0028]) for placement in a human GI track, 
the magnetic dipole is enclosed in a capsule, having a length, wherein the magnetic dipole is parallel to the length of the capsule, wherein the length is a longest dimension of the capsule (fig 1; [0028]); 
a control system (servo motors for moving the external magnet, e.g. 1106, 1108, etc.; [0037]) for moving the external magnet to manipulate the object along the variable axis in a desired direction of movement”.
an external magnet control system, including one magnetic generator (magnet 1102; fig 12; [0037]), each having a having permanent magnetic dipole ([0037] describes these as magnets and are not described as electromagnets; also no electric power is provided to the magnetic balls, i.e. are not electromagnets), and each magnetic generator is configured to generate five degrees of freedom of movement ([0037] describes the motors to move the magnetic balls in 5 degrees of freedom, i.e. xyz directions and rotations in two axes), that can apply combined external translational and or rotational magnetic field force to the magnetic capsule endoscope ([0037])
Duan B does not disclose an external magnet control system, including two magnetic generators.  Ueda teaches a magnetic control system where the external magnetic force is generated by two magnetic sources (66A, 66B; figs 8A, 8B), above and below the object to be controlled.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Ueda into the invention of Duan B in order to configure two magnetic generators in place of one because it reduces the magnetic strength requirement of the external magnets as two magnetic sources are provided in place of one.
For claim 2, modified Duan B discloses the “system of claim 1, wherein the two magnetic generation means in the external magnetic control system are two magnetic balls (Duan B: [0037])”
For claim 3, modified Duan B discloses the “system of claim 1, wherein the two magnetic generators have equal magnetic dipoles (Ueda: figs 8A, 8B show elements 66A and 66B as the same.  Additionally, in Ueda’s description of the magnetic sources at 10:65-11:6 or elsewhere, there is no description or detail of any difference in the strength of the magnetic dipoles)”.
For claim 4, modified Duan B discloses the “system of claim 1, wherein the two magnetic generators in external magnetic control system are placed on opposing sides (Ueda: figs 8A, 8B) of the magnetic capsule. 
For claim 5, modified Duan B discloses the “system of claim 4, wherein the two magnetic generators in external magnetic control system are placed above and below (Ueda: figs 8A, 8B) the magnetic capsule”.
For claim 6, Duan B does not disclose the “system of claim 2, wherein one magnetic generator in external magnetic control system are placed above the magnetic capsule with an adjustable vertical distance from a center of the magnet to the length of the capsule at 5-20 cm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made in order to configure “wherein one magnetic generator in external magnetic control system are placed above the magnetic capsule with an adjustable vertical distance from a center of the magnet to the length of the capsule at 5-20 cm” because these are common dimensions and distances of the human body, e.g. the thickness of a common adult human torso may range from 15cm-25cm, with variations on both ends of the range.
For claim 7, Duan B does not disclose the “system of claim 3, wherein each magnetic generator in external magnetic control system can be moved laterally in 20 cm”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made in order to configure “system of claim 3, wherein each magnetic generator in external magnetic control system can be moved laterally in 20 cm” because these are common 
For claim 8, modified Duan B discloses the “system of claim 1, wherein two magnetic generators are made of the same materials (Ueda: figs 8A, 8B show elements 66A and 66B as the same.  Additionally, in Ueda’s description of the magnetic sources at 10:65-11:6 or elsewhere, there is no description or detail of any difference in the material makeup of the magnetic dipoles)”.
For claim 9, modified Duan B discloses the “system of claim 1, wherein two magnetic generators have equal sizes (Ueda: figs 8A, 8B)”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795